Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 25-27, 32-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyoshige (US 20110096142 A1) in view of Okamoto et al (US 20080158346 A1) and Oka et al (US 20020135682 A1).
Regarding claim 21, 38, and 40, Kiyoshige discloses a camera system [e.g. FIG. 1; 101 and 102] comprising: a plurality of imaging devices [e.g. 101 and 102] operable in a first configuration [e.g. FIG. 14-16; initial relative position] to capture video in response to a respective local control signal [e.g. FIG. 2; e.g. 204]; the plurality of imaging devices operable in a second configuration [e.g. adjusted focus or position of the cameras]  to synchronize capture of video in response to a master synchronization signal [e.g. FIG. 14; movement amount and imaging in response to the notice from the main camera], the plurality of imaging devices comprising a first imaging device configured as a master imaging device [e.g. FIG. 1; 101 as a main camera] and a second imaging device [102] configured as a slave imaging device [e.g. subsidiary camera]; the master synchronization signal being generated in a first configuration[e.g. FIG. 20; e.g. 2002]  by the master imaging device sending commands [sending focal length information] to the slave imaging device to control field of view [e.g. focal length] of the slave imaging device; the master synchronization signal being generated in a second configuration [e.g. FIG. 20; 2006] by the master imaging device detecting setting changes [e.g. FIG. 20; $2004-$2005] of the master imaging device and sending the detected setting changes [e.g. $2006] to the slave imaging device for the slave imaging device to update its settings [e.g. adjusting focus] based on the detected setting changes; and the master synchronization signal being generated in a third configuration [e.g. FIG. 2; [0059]; a release button] when either a master imaging device shutter button [e.g. FIG. 2; 214] or a slave imaging device shutter button is activated [e.g. image capturing].
             Although Kiyoshige discloses by the master imaging device sending commands [sending focal length information] to the slave imaging device to control field of view [e.g. focal length] of the slave imaging device, it is noted that Kiyoshige differs to the present invention in that Kiyoshige fails to explicitly disclose the detail of the controlling.
             However, Okamoto teaches the well-known concept of sending commands to control picture quality, mode, and speed of an imaging device [e.g. FIG. 3; [0079]; e.g. adjusting picture quality, ISO speed of a camera, [0081]; mode of the camera photographing].  Moreover, Okamoto teaches a housing [e.g. FIG. 1; 12] configured to house the plurality of imaging devices [e.g. 14R and 14L]; and an electrical backbone [e.g. FIG. 3 and 1; control circuit] coupled to the housing, the electrical backbone configured to 
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the camera system disclosed by Kiyoshige to exploit the well-known camera controlling technique taught by Okamoto as above, in order to provide a good stereoscopic image [See Okamoto; [0023]].
             Kiyoshige and Okamoto disclose the master synchronization signal performs a handshake process between the master imaging device and the slave imaging device, but Kiyoshige and Okamoto fail to disclose the detail of the synchronization. 
             However, Oka teaches the well-known concept of the master synchronization signal [e.g. FIG. 5 and 6; synchronization signal] performing a handshake process [e.g. time stamp generated] to identify a first frame [e.g. time stamp for the frame] in which to begin synchronization between the master imaging device and the slave imaging device prior to capture of the video [e.g. FIG. 5 and 6; S509 and S506].
              It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the camera system disclosed by Kiyoshige to exploit the well-known camera controlling technique taught by Okamoto and the well-known cameras synchronization technique taught by Oka as above, in order to provide a good stereoscopic image [See Okamoto; [0023]] and synchronization method to make image pickup apparatuses easily synchronized [See Oka; [0044]].
             Regarding claim 25, Okamoto further teaches a housing configured to house the plurality of imaging devices such that at least a subset of the plurality of imaging devices are aligned along a horizontal plane [e.g. FIG. 1 and 3; left and right images].  
             Regarding claim 26, Okamoto further teaches an electrical backbone coupled to the housing [e.g. FIG. 3; control circuit], the electrical backbone configured to provide electrical connections [e.g. FIG. 1 and 3] to each of the plurality of imaging devices [e.g. left and right imaging sensor] when the plurality of imaging devices are housed within the housing and configured to communicate the master synchronization signal from the master imaging device to the slave imaging device [e.g. the right and left photographing lenses 14R and 14L synchronously].  
             Regarding claim 27, Kiyoshige further discloses of the plurality of imaging devices are oriented to capture images in different directions along the horizontal plane [e.g. FIG. 3B].  

             Regarding claim 33, Kiyoshige further discloses each of the plurality of imaging devices is configurable between a master mode and a slave mode via a physical switch [e.g. FIG. 3].  
             Regarding claim 34, Kiyoshige further discloses each of the plurality of imaging devices is configurable between a master mode and a slave mode via a software setting [e.g. FIG. 2 and 3].  
             Regarding claim 35, Kiyoshige and Okamoto further disclose the first imaging device and the second imaging device are each configured to operate in a 2D capture mode [e.g. Okamoto: two-dimensional image].  
             Regarding claim 36, Kiyoshige and Okamoto further disclose the first imaging device and the second imaging device are each configured to operate in a 3D capture mode [e.g. Okamoto: three-dimensional image].  
             Regarding claim 37, Kiyoshige and Okamoto further disclose t the second imaging device includes a communication interface for communicatively coupling to the first imaging device [e.g. Kiyoshige: FIG. 1-2 and 14].
Claim 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyoshige (US 20110096142 A1) in view of Okamoto et al (US 20080158346 A1), Oka et al (US 20020135682 A1), and York (US 20110170534 A1).
             Regarding claim 23, although Kiyoshige and Okamoto disclose the master clock and the slave clock thereby enabling the master synchronization signal to synchronize capture of the video, Kiyoshige and Okamoto fails to disclose the master imaging device including a master clock and the slave imaging device including a slave clock
            However, York teaches the well-known concept of a imaging master device [e.g. FIG. 3; device with master clock; the device could be a camera] including a master clock [e.g. master clock] and the slave imaging device [e.g. FIG. 3; device with slave clock; the device could be a camera] including a slave clock [e.g. slave clock], the slave clock being resynchronized with the master clock to counter clock 
              It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the camera system disclosed by Kiyoshige to exploit the well-known camera controlling technique taught by Okamoto, the well-known cameras synchronization technique taught by Oka, and master clock and slave clock device synchronization technique taught by York as above, in order to provide a good stereoscopic image [See Okamoto; [0023]], synchronization method to make image pickup apparatuses easily synchronized [See Oka; [0044]], and relatively accurate time synchronization of measurements by multiple devices such as cameras [York; [0169]].
             Regarding claim 24, York further teaches the slave camera is resynchronized with the master clock at periodic intervals [e.g. FIG. 3 and 10-14].
Claim 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyoshige (US 20110096142 A1) in view of Okamoto et al (US 20080158346 A1), Oka et al (US 20020135682 A1), and Steuart (US 20040246333 A1).
             Regarding claim 28, Kiyoshige, Okamoto, and Oka disclose all the limitations in claim 1, but Kiyoshige fails to disclose housing four of the plurality of cameras.
              However, Steuart teaches the well-known concept of a mount structure is configured to house four of the plurality of cameras with lens oriented at angles of approximately 0, 90, 180 and 270 degree respectively along the horizontal plane [e.g. FIG. 10].
              It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the camera system disclosed by Kiyoshige to exploit the well-known camera controlling technique taught by Okamoto, the well-known cameras synchronization technique taught by Oka, and the well-known housing cameras technique taught by Steuart as above, in order to provide a good stereoscopic image [See Okamoto; [0023]], synchronization method to make image pickup apparatuses easily synchronized [See Oka; [0044]], and 3D animation [See Steuart; [0002]].
             Regarding claim 29, Steuart further teaches the housing is configured to house a first additional camera with a lens oriented perpendicular to the horizontal plane [e.g. FIG. 5]. U.S. Patent Application Serial No. 15/342,695 Page 3 of 6 Reply responsive to Restriction Requirement dated July 27, 2018 
             Regarding claim 30, Steuart further teaches the housing is configured to house a second additional camera with a lens oriented perpendicular to the horizontal plane in a direction opposite the lens of the first additional camera [e.g. FIG. 5].  
             Regarding claim 31, Steuart further teaches the housing is configured to house six imaging devices at with lens oriented at angles of approximately 0 45, 90, 135, 180, and 315 respectively along the horizontal plane [e.g. FIG. 10], Although Figure 10 of Steuart discloses a camera mount structure is configured to house four of the plurality of cameras at with lens oriented at different angles, it is noted Steuart differs from the present invention in that it fails to particularly disclose any angles for the cameras.  However, cameras at with lens oriented at angles of approximately 0°, 60°, 120°, and 180°, 240°, and 300° respectively along the horizontal plane produces novel and/or unexpected results, such mounting arrangement is merely considered as well-known design options that is obvious to one of ordinary skill in the art because cameras at with lens oriented at angles of approximately 0°, 60°, 120°, and 180°, 240°, and 300° respectively along the horizontal plane provides no significant functional or patentable differences.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanai et al (US 20060165405 A1).
Kanai et al (US 20070013807 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483